             Case 1:05-cv-00654-PLF Document 461 Filed 12/11/19 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                            )
KATHLEEN BREEN, et al.,                                     )
                                                            )
         Plaintiffs,                                        )
                                                            )
                   v.                                       )
                                                            ) Civil Action No. 05-cv-654 (PLF)
ELAINE L. CHAO, SECRETARY OF                                )
TRANSPORTATION, DEPARTMENT OF                               )
TRANSPORTATION, et al.,                                     )
                                                            )
         Defendants.                                        )
                                                            )

           DEFENDANTS’ AMENDED RULE 26(a)(3) DISCLOSURES AND
     OBJECTIONS AND COUNTER-DESIGNATIONS TO PLAINTIFFS’ RULE 26(a)(3)
                             DISCLOSURES

         Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, and the Local Rules of

the U.S. District Court for the District of Columbia, Defendants make the following amended 1

pretrial disclosures, and objections and counter-designations to Plaintiffs’ pretrial disclosures.

Defendants reserve the right to further supplement their disclosures prior to trial in accordance

with the Federal Rules of Civil Procedure and the Local Rules of this Court.

I.       Rule 26(a)(3)(A)(i): Identification of Witnesses

         A.       Defendants’ Witnesses

         Defendants expect to call the following witnesses at trial:

                  1. Christopher Bertram
                  2. Marion Blakey
                  3. Robert Burton

         1
            Any changes from Defendants’ Rule 26(a)(3) disclosures filed with the Court on November 26, 2019,
ECF No. 456, are noted with an asterisk (*). In addition to the changes within this filing, Defendants’ also amend
their disclosures with regard to their exhibit list and deposition designations, both filed as attachments. Defendants
also file: counter-designations to Plaintiffs’ deposition designations, objections to Plaintiffs’ deposition designations,
and objections to Plaintiffs’ exhibits. These are identical to the documents filed by Defendants at ECF Nos. 456-2,
456-3, and 456-5, but Defendants file them again for the ease of the Court and Parties being able to locate a
complete set of Defendants’ most up to date 26(a)(d) disclosures.

                                                            1
             Case 1:05-cv-00654-PLF Document 461 Filed 12/11/19 Page 2 of 5



                  4. Dennis DeGaetano
                  5. Jane Garvey
                  6. *Ventris Gibson 2
                  7. John Hennigan
                  8. Marilyn Jackson-Brame
                  9. Joann Kansier
                  10. Bob McMullen
                  11. *Robert Sturgill 3
                  12. George Williams

         Defendants may call the following witnesses at trial:

                  1. Steven Brown
                  2. Peter Challan
                  3. Lauren Grace
                  4. Mark Jaffe
                  5. James Little
                  6. Jack Nimmo
                  7. Darlene Olson
                  8. Ronald Page
                  9. Bernard Siskin
                  10. James Washington

II.      Rule 26(a)(3)(A)(ii): Deposition Designations

         A.       Defendants’ Deposition Designations

         Defendants’ deposition designations, subject to any errata submitted by the deponents, are

identified in the accompanying Attachment A. 4

         Defendants take the position that it is not necessary to designate the deposition testimony

of the parties’ respective expert witnesses because those witnesses are listed on the parties’ expect-




         2
           Ms. Gibson previously appeared on Defendants’ list of witnesses that they “may call” at trial. See ECF
No. 456 at 2.
         3
           Mr. Sturgill also previously appeared on Defendants’ list of witnesses that they “may call” at trial. See
ECF No. 456 at 2.
         4
           The only difference between this Attachment A and the Attachment A to Defendants’ previous Rule
26(a)(3) disclosures, ECF No. 456-1, is that this amended Attachment A includes deposition designations from the
depositions of Malcolm Brydon, Ernesto Cantu, Richard Freed, and Philip Killpatrick. Defendants noted in their
previous Rule 26(a)(3) disclosures that “[i]n light of recent testimony by Plaintiffs in deposition, Defendants intend
to designate portions of Malcolm Brydon’s deposition and will file a supplement in the near future identifying those
designations.” ECF No. 456 at 2. Upon further review, Defendants have also identified the need to supplement
designations for Mr. Killpatrick, Mr. Freed, and Mr. Cantu in light of recent deposition testimony by Plaintiffs.

                                                          2
         Case 1:05-cv-00654-PLF Document 461 Filed 12/11/19 Page 3 of 5



to-call witness lists. Likewise, it is not necessary to designate the deposition testimony of fact

witnesses that have recently been deposed and are on the parties’ witness lists. To the extent the

Court would like Defendants to designate the deposition testimony of these witnesses, Defendants

will do so.

       Defendants reserve the right to submit additional deposition testimony for rebuttal or

impeachment purposes, to refresh a witness’s recollection, or for any other purpose permitted

under the rules governing these proceedings. In addition, Defendants reserve the right to further

designate depositions if a witness listed above becomes unavailable pursuant to Federal Rule of

Civil Procedure 32(a)(4). Defendants also reserve the right to use at trial any deposition transcripts

designated by the Plaintiffs.

       B.      Defendants’ Counter-Designations to Plaintiffs’ Deposition Designations

       Defendants’ counter-designations to Plaintiffs’ deposition designations, subject to any

errata submitted by the deponents, are identified in the accompanying Attachment B.

       C.      Defendants’ Objections to Plaintiffs’ Deposition Designations

       Defendants make the following general objections to Plaintiffs’ deposition designations:
               (i) if either party calls the deponent as a witness at trial;
               (ii) if the deponent is a living plaintiff at the time of trial and is otherwise available
               pursuant to the Federal Rule of Civil Procedure 32(a)(4);
               (iii) if the deponent is an expert witness;
               (iv) if the deponent is within the subpoena power of the Court and is otherwise
               available pursuant to the Federal Rule of Civil Procedure 32(a)(4).

       Defendants’ specific objections to Plaintiffs’ deposition designations are identified in the

accompanying Attachment C. To the extent the Court overrules any of these general or specific

objections, Defendants are not limited in their designations by any such overruled objection.




                                                   3
         Case 1:05-cv-00654-PLF Document 461 Filed 12/11/19 Page 4 of 5



III.   Rule 26(a)(3)(A)(iii): Identification of Exhibits

       A.       Defendants’ Exhibits

       Defendants’ exhibits are identified in the accompanying Attachment D. Defendants

reserve the right to submit additional exhibits for rebuttal or impeachment purposes, to refresh a

witness’s recollection, or for any other purpose permitted under the rules governing this

proceeding. Defendants reserve the right to use at trial any exhibits designated by the Plaintiffs.

       B.       Defendants’ Objections to Plaintiffs’ Exhibits

       Defendants’ objections to Plaintiffs’ exhibits are identified in the accompanying

Attachment E.

       For proposed exhibits that appear on both Plaintiffs’ and Defendants’ exhibit lists,

Defendants reserve the right to object to any such exhibit that Plaintiffs solely seek to introduce

into evidence, including but not limited to objecting on the basis of a lack of proper foundation or

sponsoring witness under Federal Rule of Evidence 901. Defendants do not make such objections

at this time because Defendants may ultimately establish the necessary predicates for such exhibits,

and it is unclear at this time which exhibits would necessarily elicit objections.




                                                  4
        Case 1:05-cv-00654-PLF Document 461 Filed 12/11/19 Page 5 of 5



Dated: December 11, 2019                  Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          JESSIE LIU
                                          United States Attorney

                                          CARLOTTA P. WELLS
                                          Assistant Branch Director

                                            s/ Martin M. Tomlinson
                                          ADAM D. KIRSCHNER
                                          (IL Bar # 6286601)
                                          Senior Trial Counsel
                                          KARI E. D’OTTAVIO
                                          (NY Bar Reg. # 5338785)
                                          Trial Attorney
                                          MARTIN M. TOMLINSON
                                          (SC Bar No. 76014)
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW
                                          Washington, D.C. 20005
                                          Telephone: (202) 353-4556
                                          Fax: (202) 616-8470
                                          Email: martin.m.tomlinson@usdoj.gov

                                          Counsel for Defendants




                                      5
